[Cite as State v. Reed, 2020-Ohio-3295.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. Patricia A. Delaney, J.
                         Plaintiff-Appellee    :       Hon. Earle E. Wise, J.
                                               :
-vs-                                           :
                                               :       Case No.      2019CA00143
CHARLES EVANS REED                             :                     2019CA00144
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Canton Municipal
                                                   Court, Case Nos. 2019TRC05331
                                                   19TRB03528



JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            June 10, 2020



APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

JASON REESE                                        MICHAEL PUTERBAUGH
Canton City Prosecutor                             4096 Holiday St. N. W.
By: KRISTINA LOCKWOOD                              Canton, OH 44718
Assistant City Prosecutor
218 Cleveland Avenue S.W.
Canton, OH 44702
[Cite as State v. Reed, 2020-Ohio-3295.]


Gwin, P.J.

        {¶1}     Defendant-appellant Charles Reed [“Reed”] appeals the judgment of the

Canton Municipal Court overruling his motion to suppress evidence.

                                           Facts and Procedural History

        {¶2}     On the morning of July 13, 2019, Officer Gary Dodge of the North Canton

Police Department was doing routine traffic enforcement. Officer Dodge was concealed in

the parking lot of the Good Shepherd at the intersection of South Main Street and Everhard

Road, SW. The Officer observed a northbound vehicle on South Main execute a left-hand

turn onto Everhard Road heading westbound. Officer Dodge observed Reed turn and entered

into the oncoming traffic's turn lane. ST. at 6-8; 121. Officer Dodge began following Reed and

observed two more marked lane violations. In less than thirty seconds, Reed began driving

along the yellow line and then "straddled over" the other line. ST. at 9. Officer Dodge stopped

Reed for the multiple marked lanes violations. Ultimately, he cited Reed for driving in marked

lanes, operating vehicle under the influence of drugs or alcohol,2 and having an open container3.

        {¶3}     Reed filed a Motion to Suppress. A suppression hearing was held August

20, 2019. At the close of the hearing, the trial court entered oral findings denying the

motion to suppress. The trial court filed a Judgment Entry denying the motion to suppress

on August 20, 2019.

        {¶4}     Reed pleaded "no contest" and the Court found him guilty of all charges.

                                               Assignment of Error

        {¶5}     Reed raises one Assignment of Error,


        1 For clarity, the transcript of the Suppression hearing that took place on August 20, 2019 will be

referred to as “ST.”
        2 2019 TRC 5331/ 2019CA00143
        3 2019 CRB 03528/ 2019CA00144
Stark County, Case No. 2019CA00143 & 2019CA00144                                           3


       {¶6}   “I. THE TRIAL COURT ERRED IN DENYING DEFENDANT'S MOTION TO

SUPPRESS AS THE OFFICER LACKED REASONABLE ARTICULABLE SUSPICION

OF CRIMINALITY IN ORDER TO INITIATE A TRAFFIC STOP.”

                                        Law and Analysis

       1. Standard of Appellate Review.

       {¶7}   Appellate review of a motion to suppress presents a mixed question of law

and fact. State v. Burnside, 100 Ohio St. 3d 152, 154-155, 2003-Ohio-5372, 797 N.E.2d
71, ¶ 8. When ruling on a motion to suppress, the trial court assumes the role of trier of

fact and is in the best position to resolve questions of fact and to evaluate witness

credibility. See State v. Dunlap, 73 Ohio St.3d 308,314, 1995-Ohio-243, 652 N.E.2d 988;

State v. Fanning, 1 Ohio St. 3d 19, 20, 437 N.E.2d 583 (1982). Accordingly, a reviewing

court must defer to the trial court's factual findings if competent, credible evidence exists

to support those findings. See Burnside, supra; Dunlap, supra; State v. Long, 127 Ohio

App.3d 328, 332, 713 N.E.2d 1(4th Dist. 1998); State v. Medcalf, 111 Ohio App. 3d 142,

675 N.E.2d 1268 (4th Dist. 1996). However, once this Court has accepted those facts as

true, it must independently determine as a matter of law whether the trial court met the

applicable legal standard. See Burnside, supra, citing State v. McNamara, 124 Ohio

App.3d 706, 707 N.E.2d 539(4th Dist. 1997); See, generally, United States v. Arvizu, 534
U.S. 266, 122 S. Ct. 744, 151 L.Ed.2d 740(2002); Ornelas v. United States, 517 U.S. 690,

116 S. Ct. 1657, 134 L.Ed.2d 911(1996). That is, the application of the law to the trial

court's findings of fact is subject to a de novo standard of review Ornelas, supra.

Moreover, due weight should be given “to inferences drawn from those facts by resident

judges and local law enforcement officers.” Ornelas, supra at 698, 116 S. Ct. at 1663.
Stark County, Case No. 2019CA00143 & 2019CA00144                                           4


       1.1. Issue for Appeal.

       1.1.1 Did Officer Dodge have a reasonable articulable suspicion sufficient to warrant

Officer Dodge in stopping the car that Reed was driving?

       {¶8}   The Fourth Amendment to the United States Constitution guarantees “[t]he

right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures * * *.” The Fourth Amendment is enforced against

the States by virtue of the due process clause of the Fourteenth Amendment of the United

States Constitution. Mapp v. Ohio, 367 U.S. 643, 655, 81 S. Ct. 1684, 6 L. Ed. 2d 1081

(1961). The stop of a vehicle and the detention of its occupants by law enforcement, for

whatever purpose and however brief the detention may be, constitutes a seizure for

Fourth Amendment purposes. Delaware v. Prouse, 440 U.S. 648, 653, 99 S. Ct. 1391, 59
L. Ed. 2d 660 (1979), citing United States v. Martinez-Fuerte, 428 U.S. 543, 556-558, 96
S. Ct. 3074, 49 L. Ed. 2d 1116 (1976).

       {¶9}   In State v. Mays, 119 Ohio St. 3d 406, 894 N.E.2d 1204, 2008-Ohio-4538,

the defendant argued that his actions in the case – twice driving across the white edge

line – were not enough to constitute a violation of the driving within marked lanes statute,

R.C. 4511.33. Id. at ¶ 15. The appellant further argued that the stop was unjustified

because there was no reason to suspect that he had failed to first ascertain that leaving

the lane could be done safely or that he had not stayed within his lane “as nearly as [was]

practicable,” within the meaning of R.C. 4511.33(A)(1). In rejecting these arguments, the

Supreme Court noted, “the question of whether appellant might have a possible defense

to a charge of violating R.C. 4511.33 is irrelevant in our analysis of whether an officer has

a reasonable and articulable suspicion to initiate a traffic stop. An officer is not required
Stark County, Case No. 2019CA00143 & 2019CA00144                                            5


to determine whether someone who has been observed committing a crime might have

a legal defense to the charge.” Id. at ¶ 17. The Supreme Court concluded that a law-

enforcement officer who witnesses a motorist drift over lane markings in violation of a

statute that requires a driver to drive a vehicle entirely within a single lane of traffic has

reasonable and articulable suspicion sufficient to warrant a traffic stop, even without

further evidence of erratic or unsafe driving. Id. at syllabus. In Mays, the Ohio Supreme

Court made the following observation as it pertains to Ohio law,

              Appellant’s reliance on [Dayton v.] Erickson [76 Ohio St. 3d 3, 665
N.E.2d 1091 (1996)], and on Whren v. United States (1996), 517 U.S. 806,

       116 S. Ct. 1769, 135 L. Ed. 2d 89, is misplaced. Probable cause is certainly

       a complete justification for a traffic stop, but we have not held that probable

       cause is required. Probable cause is a stricter standard than reasonable

       and articulable suspicion. State v. Evans (1993), 67 Ohio St. 3d 405, 411,

       618 N.E.2d 162. The former subsumes the latter. Just as a fact proven

       beyond a reasonable doubt has by necessity been proven by a

       preponderance, an officer who has probable cause necessarily has a

       reasonable and articulable suspicion, which is all the officer needs to justify

       a stop. Erickson and Whren do not hold otherwise.

119 Ohio St. 3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶ 23 (emphasis added). The

Ohio Supreme Court concluded,

              Therefore, if an officer’s decision to stop a motorist for a criminal

       violation, including a traffic violation, is prompted by a reasonable and
Stark County, Case No. 2019CA00143 & 2019CA00144                                              6


       articulable suspicion considering all the circumstances, then the stop is

       constitutionally valid.

119 Ohio St. 3d 406, ¶8 (emphasis added).

       {¶10} In the case at bar, Officer Dodge testified that he observed Reed’s vehicle execute

a left-hand turn onto Everhard Road heading westbound. Reed turned but instead of staying

within his lane, the curb lane, he entered into the oncoming traffic's turn lane. Officer Dodge

began following him and observed two more marked lane violations. In less than thirty seconds,

Reed began driving along the yellow line and then "straddled over" the other line.

       {¶11} The judge is in the best position to determine the credibility of witnesses,

and his conclusion in this case is supported by competent facts. See State v. Burnside,

100 Ohio St. 3d 152, 154-55, 797 N.E.2d 71, 74(2003). The fundamental rule that weight

of evidence and credibility of witnesses are primarily for the trier of fact applies to

suppression hearings as well as trials. State v. Fanning, 1 Ohio St. 3d 19, 20, 437 N.E.2d
583, 584(1982). The officer’s testimony, which is supported by the video evidence

admitted during the suppression hearing, represents competent, credible evidence that

Reed committed at least three traffic violations. Therefore, the factual finding of the trial

court that Reed had committed a marked lanes violation is not clearly erroneous.

       {¶12} Reviewing courts should accord deference to the trial court’s decision

concerning the credibility of the witnesses because the trial court has had the opportunity

to observe the witnesses’ demeanor, gestures, and voice inflections that cannot be

conveyed to us through the written record, Miller v. Miller, 37 Ohio St. 3d 71, 523 N.E.2d

846(1988). In Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 81, 461 N.E.2d

1273(1984), the Ohio Supreme Court explained: "[a] reviewing court should not reverse
Stark County, Case No. 2019CA00143 & 2019CA00144                                           7


a decision simply because it holds a different opinion concerning the credibility of the

witnesses and evidence submitted before the trial court. A finding of an error in law is a

legitimate ground for reversal, but a difference of opinion on credibility of witnesses and

evidence is not." See, also State v. DeHass (1967), 10 Ohio St. 2d 230, syllabus 1.

       {¶13} We accept the trial court's conclusion that Reed's violation of the traffic laws

gave Officer Dodge reasonable suspicion to stop Reed's vehicle because the factual

findings made by the trial court are supported by competent and credible evidence. Thus,

the trial court did not err when it denied Reed's motion to suppress on the basis that the

initial stop of his vehicle was valid. State v. Busse, 5th Dist. No. 06 CA 65, 2006-Ohio-

7047, ¶ 20.

       {¶14} Reed’s sole Assignment of Error is overruled.
Stark County, Case No. 2019CA00143 & 2019CA00144                      8


      {¶15} The judgment of the Canton Municipal Court is affirmed.



By Gwin, P.J.,

Delaney, J., and

Wise, Earle, J., concur